                                            Case 3:20-cv-03802-JD Document 15 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARGARET R. DEPASS PADIN,                            Case No. 20-cv-03802-JD
                                                          Plaintiff,
                                   8
                                                                                              ORDER REVOKING PLAINTIFF’S
                                                   v.                                         IN FORMA PAUPERIS STATUS
                                   9

                                  10     J. P., et al.,
                                                          Defendants.
                                  11

                                  12           In Margaret Padin’s pending appeal, the Ninth Circuit made a limited referral back to this
Northern District of California
 United States District Court




                                  13   Court to determine whether a prior grant of in forma pauperis status should continue, or whether

                                  14   the appeal is frivolous or taken in bad faith. Dkt. No. 14.

                                  15           An indigent party who cannot afford the expense of pursuing an appeal may file a motion

                                  16   for leave to proceed in forma pauperis. Fed. R. App. P. 24(a); 28 U.S.C. § 1915(a)(1). Pursuant

                                  17   to Federal Rule of Appellate Procedure 24(a), “a party to a district-court action who desires to

                                  18   appeal in forma pauperis must file a motion in the district court.” The party must attach an

                                  19   affidavit that (1) shows in detail “the party’s inability to pay or to give security for fees and costs,”

                                  20   (2) “claims an entitlement to redress,” and (3) “states the issues that the party intends to present on

                                  21   appeal.” Fed. R. App. P. 24(a)(1). But even if a party provides proof of indigence, “[a]n appeal

                                  22   may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good

                                  23   faith.” 28 U.S.C. § 1915(a)(3). An appeal is in “good faith” where it seeks review of any issue

                                  24   that is “non-frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). An

                                  25   issue is “frivolous” if it has “no arguable basis in fact or law.” See O’Loughlin v. Doe, 920 F.2d

                                  26   614, 617 (9th Cir. 1990).

                                  27           The appeal is frivolous. As the Court has noted multiple times, Dkt. Nos. 6, 9, the

                                  28   gravamen of plaintiff’s complaint has to do with the custody of her child, and as such, plaintiff’s
                                           Case 3:20-cv-03802-JD Document 15 Filed 01/25/21 Page 2 of 2




                                   1   complaint falls within the domestic relations exception to federal jurisdiction. See Ankenbrandt v.

                                   2   Richards, 504 U.S. 689, 703 (1992); Bridgeman v. County of Contra Costa, No. 20-cv-00649-JD,

                                   3   2020 WL 978624, at *1-2 (N.D. Cal. Feb. 28, 2020). Plaintiff’s claims were deficient in other

                                   4   ways as well and her complaint was dismissed with leave to amend, see Dkt. No. 6 at 2-3, but

                                   5   plaintiff failed to amend her complaint or request an extension by the deadline set by the Court.

                                   6   Dkt. No. 7. The proposed amended complaint she belatedly filed was still about child custody and

                                   7   alleged the same claims that the Court had found insufficient for federal jurisdiction, without any

                                   8   meaningful additions or modifications. Dkt. No. 9.

                                   9          Plaintiff’s action has no arguable basis in fact or law, and her in forma pauperis status is

                                  10   consequently revoked. The Clerk is requested to forward this order to the Ninth Circuit in Case

                                  11   No. 20-17459.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 25, 2021

                                  14

                                  15
                                                                                                    JAMES DONATO
                                  16                                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
